        Case 2:17-cr-00103-KJD-PAL Document 121 Filed 10/16/18 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Nicholas Brodigan

 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                             Case No. 2:17-cr-00103-KJD-PAL-2

11                 Plaintiff,                              STIPULATION TO CONTINUE
                                                           REPLY DEADLINE TO
12          v.
                                                           GOVERNMENT’S RESPONSES
13   NICHOLAS BRODIGAN,                                    (ECF NOS. 105, 107) TO MOTION
                                                           TO DISMISS (ECF NO. 98) AND
14                 Defendant.                              MOTION TO SUPPRESS (ECF
                                                           NO. 99)
15                                                         (Third Request)
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United

18   States Attorney, and Christopher Burton, Assistant United States Attorney, counsel for the

19   United States of America, and Rene L. Valladares, Federal Public Defender, and Nisha Brooks-

20   Whittington, Assistant Federal Public Defender, counsel for Nicholas Brodigan, that the reply
21   deadline to the Government’s Responses (ECF Nos. 105, 107) to Defendant’s Motion to
22   Dismiss (ECF No. 98) and Motion to Suppress (ECF No. 99) that was scheduled for Friday,
23   October 12, 2018, be vacated and set to October 29, 2018.
24          This Stipulation is entered into for the following reasons:
25          1.     The parties are actively engaged in negotiations which may render it
26   unnecessary to file replies to the government’s responses (ECF Nos. 108, 107) to
         Case 2:17-cr-00103-KJD-PAL Document 121 Filed 10/16/18 Page 2 of 3




 1   Mr. Brodigan’s Motion to Dismiss (ECF No. 98) and Motion to Suppress (ECF No. 99).
 2   Further, defense counsel will be out of the jurisdiction from October 17 through 20, 2018, and
 3   needs additional time to discuss with her client how he wishes to proceed with his case. Defense
 4   counsel also needs time to prepare replies to the government’s responses to the pending Motion
 5   to Suppress and Motion to Dismiss should the parties not reach a negotiated resolution.
 6           2.     The defendant is incarcerated and does not object to the continuance.
 7           3.     The parties agree to the continuance.
 8           4.     The additional time requested herein is not sought for purposes of delay, but
 9   merely to allow counsel for defendant sufficient time within which to be able to effectively
10   prepare a reply.
11           5.     Additionally, denial of this request for continuance could result in a miscarriage
12   of justice.
13           This is the third request to continue the reply deadline dates filed herein.
14           DATED this 16th day of October, 2018.
15
16    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          United States Attorney
17
18      /s/ Nisha Brooks-Whittington                      /s/ Christopher Burton
      By_____________________________                  By_____________________________
19    NISHA BROOKS-WHITTINGTON                         CHRISTOPHER BURTON
      Assistant Federal Public Defender                Assistant United States Attorney
20
21
22
23
24
25
26
                                                       2
        Case 2:17-cr-00103-KJD-PAL Document 121 Filed 10/16/18 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00103-KJD-PAL-2
 4                 Plaintiff,                            ORDER
 5          v.
 6   NICHOLAS BRODIGAN,
 7                 Defendant.
 8
                                               ORDER
 9
10          IT IS THEREFORE ORDERED that defense counsel’s replies to the Government’s

11   Response (ECF No. 107) to Defendant’s Motion to Suppress (ECF No. 99) and to the

12   Government’s Response (ECF No. 105) to Defendant’s Motion to Dismiss (ECF No. 98) that

13   were due on Friday, October 12, 2018, be vacated and continued to October 29, 2018.

14          IT IS FURTHER ORDERED that as this is the third request for an extension, the

15   stipulation was not timely filed before the expiration of the deadline, and the trial date is

16   January 28, 2019, NO FURTHER EXTENSIONS WILL BE ALLOWED.

17          DATED this 18th day of October, 2018.
18
19                                               ___________________________________
20                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
                                                    3
